Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Massey Energy Company Subject Company: Massey Energy Company Commission File Number: 001-07775 This filing relates to a planned merger (the “Merger”) between Alpha Natural Resources, Inc. (“Alpha”) and Massey Energy Company (“Massey”) pursuant to the terms of an Agreement and Plan of Merger, dated as of January 28, 2011 (the “Merger Agreement”), by and among Alpha, Mountain Merger Sub, Inc. and Massey.The Merger Agreement is on file with the Securities and Exchange Commission as an exhibit to the Current Report on Form 8-K filed by Massey on January 31, 2011, and is incorporated by reference into this filing. The followingemail ‘Corrected Operations Organizational Announcement’was sent to the employees of Alpha and Massey: To: Everyone at Alpha and Massey From: Kurt Kost, President - Operations, Technical Services and Operations Administration Subject: Operations Organization Date: May 16th, 2011 Over the past few weeks I’ve been working with the Day 1 leadership for Operations to further define our structure and management teams.The planning team was diligent, committed, and thoughtful in their recommendations. With the announcement in April you learned that Operations will be organized into five operating regions including three regions for CAPP (north, central and south), and will be managed by four senior vice presidents. Within the five regions will be a total of 12 Business Units (BU): one in the PRB, two in NAPP, and nine CAPP BUs (three in each region) that are each about seven million tons.The Massey Resource Groups will be part of the CAPP regions.The scale of our organization following Day 1 is impressive, and Operations is critical to driving Alpha’s success. Today I’m sharing with you more detail about the Operations leadership and management, including the leadership structure within each business unit.This structure will become effective at Day 1.The cooperation between Massey and Alpha during this planning has been a hallmark of the performance we’ll deliver as a team. In the next few weeks we will be a part of the 14,000 people leading one of America’s preeminent coal suppliers.We will be leaders in the coal industry and one of the largest suppliers of metallurgical coal in the world.Our operations, our organization, and our commitment to Running Right will be the backbone of our success.Thank you for your continued patience. Sincerely, Kurt Kost President - Operations, Technical Services and Operations Administration OPERATIONS POST DAY 1 ORGANIZATION Michael Peelish, EVP & Chief Admin Officer John Gallick, VP – Health & Safety ●
